DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 7, 14, and 20 are canceled.
Claims 1, 4, 8, 11, 15, and 18 are currently amended.
Claims 1-6, 8-13, and 15-19 remain pending in the application.

Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 8, and 15 were neither found through a search of the prior art nor considered obvious by the examiner. In particular, the prior art of record does not teach or suggest in combination with the remaining limitations and in the context of their claims as whole:
For independent claims 1, 8, and 15: “… correlate the first server device event with a stored second server device event that was received in a secure package including a self-contained executable that is configured to update remote access controller firmware utilized by the first remote access controller;” 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408)918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114